F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 14 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOE CRAIG MCKOWN;
    SHANNA BURT,

                Plaintiffs-Appellants,

    v.                                                    No. 03-2212
                                               (D.C. No. CIV-02-743-LCS/KBM)
    UNITED STATES DEPARTMENT                               (D. N.M.)
    OF AGRICULTURE; FARM
    SERVICE AGENCY; NANCY L.
    SMITH, Acting Director,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , ANDERSON , and BRISCOE , Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiffs-appellants and siblings, Joe Craig McKown and Shanna Burt,

appeal the final decision of the United States Department of Agriculture (the

USDA) finding that they have an obligation to refund $10,598 in overpayment

under a Production Flexibility Contract (PFC) and that no further payments were

due to either plaintiff. Plaintiffs-appellants contest the validity of the USDA’s

determination that they must refund the money after the agency found that they

failed to complete the appropriate forms in a timely way after filing for

bankruptcy. In their arguments, plaintiffs-appellants allege that the agency misled

them about what forms they were required to complete and that it acted in bad

faith during a failed mediation.

      The parties appeared by consent and designation before a magistrate judge

for the District of New Mexico. The magistrate judge found that the USDA’s

actions had not violated the Administrative Procedure Act, and that the agency

was not bound by conditions that it had accepted during the course of failed

mediation.

      We may hear appeals from the decisions of magistrate judges entered by

consent and designation, see Colo. Bldg. & Constr. Trades Council v. B.B.

Andersen Constr. Co., 879 F.2d 809, 811 (10th Cir. 1989), and we review

conclusions of law de novo. See Elder v. Holloway, 510 U.S. 510, 516 (1994).




                                         -2-
         Upon review of the record and the parties’ briefs, we AFFIRM the decision

of the magistrate judge for substantially the reasons stated in his decision. See

McKown v. United States Dep’t of Agric., No. CIV 02-0743 (D.N.M. July 7,

2003).


                                                    Entered for the Court



                                                    Stephen H. Anderson
                                                    Circuit Judge




                                         -3-